Case 1:21-cv-00973-ENV-SJB Document 1 Filed 02/23/21 Page 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


JAY BATLLE,
33 Bond Street, Apt. 1805
Brooklyn, NY 11201
                                                     CASE NO.:
              Plaintiff,
                                                     JUDGE:
       vs.
                                                     COMPLAINT FOR DAMAGES
CAINE & WEINER COMPANY, LLC
c/o CT Corporation System                            REQUEST FOR JURY DEMAND AND
28 Liberty Street                                    JURY TRIAL
New York, NY 10005


              Defendant.


       Plaintiff Jay Batlle (“Batlle”), through counsel, states his Complaint against Defendant,

CAINE & WEINER COMPANY, LLC (“C&W” or “Defendant”) as follows:

                      WHY BATLLE IS FILING THIS COMPLAINT

       1.     This Complaint arises from the Defendant violating the Fair Debt Collection

Practices Act (FDCPA), when the defendant, while communicating with the consumer, Batlle, in

connection with a debt, the debt collector knew the consumer was represented by an attorney via

15 U.S.C. § 1692(c)(2).

                           PARTIES, JURISDICTION, AND VENUE

       2.     Batlle is a natural person and resides at 33 Bond Street, Apt. 1805, Brooklyn, New

York, 11201. This address is Batlle’s primary, principal residence, and has been at all times

relevant to the allegations of this Complaint.

       3.     Defendant C&W is an accounts receivable management company that is engaged

in collection services for companies, including numerous Fortune 500 companies. C&W is



                                                 1
Case 1:21-cv-00973-ENV-SJB Document 1 Filed 02/23/21 Page 2 of 8 PageID #: 2




    registered with the New York Secretary of State and the holder of New York City Department of

    Consumer Affairs License No. 1157930. As stated on its “Mission/Vision Statement” on its

    website, C&W enhances “cash flow for the global business community through the creative and

    effective utilization of accounts receivable management systems and innovative solutions.1

          4.         Defendant’s disclosures to Batlle and other consumers indicate that Defendant

    considers itself to be a debt collector subject to 15 U.S.C. §1692, the Fair Debt Collection

    Practices Act.

          5.         This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d),

    as this action arises under the FDCPA.

          6.         Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as Batlle’s home is

    located within this District, Defendant does business within this District, and the actions giving

    rise to the causes of action in this Complaint, infra, occurred primarily within this District.

                                            INTRODUCTION

          7.         Batlle restates and incorporates all of his statements and allegations contained in

paragraphs 1 through 6 in their entirety, as if fully rewritten herein.

          8.         Batlle is a “consumer” as that term is defined by 15 U.S.C. §1692(a)(3); and a

person affected by a violation of the FDCPA, and other violations, with standing to bring this claim

primarily under 15 U.S.C. §1692.

          9.         C&W is engaged in the collection of debts from consumers as an agent of its clients

primarily through the preparation of dunning notices sent via ordinary mail throughout the United

States and specifically in this instance in the State of New York. C&W regularly attempts to




1
    https://www.caine-weiner.com/about-us/mission-statement-2/ (Last visited February 1, 2021)

                                                      2
Case 1:21-cv-00973-ENV-SJB Document 1 Filed 02/23/21 Page 3 of 8 PageID #: 3




collect consumer debts alleged to be due to another. C&W is a “debt collector” as defined by 15

U.S.C. §1692(a)(6).

        10.     Batlle’s debt and transactions are related in this Complaint with C&W. Described

herein and thus related to a “debt”, as that term is defined by the FDCPA as the underlying debt

sought to be collected, was for the primary purpose being one of a personal, family, or household

use and nature.

        11.     Batlle’s has a private right of action under 15 U.S.C. § 1692k(d) and 15 U.S.C. §

1692k(a)(2)(a) for the claimed breaches and such action provides for remedies including actual

damages, statutory damages of $1,000.00 per transaction and attorneys’ fees.



                                   FACTUAL BACKGROUND

        12.     Batlle incorporates all allegations contained in paragraphs 1 through 11 above as if

fully restated herein.

        13.     Batlle utilized DHL International to ship and deliver 500 art books that showcase

his talents as an artist and painter. Batlle entered into the transaction with the promise that the art

books would be picked up from their origin on June 17, 2019 and delivered to his home four days

later on June 21, 2019 in Brooklyn, New York. The transaction was one of a purely personal nature

as the art books were deemed to be gifts that Batlle would have dispersed among friends,

colleagues and family members.

        14.     The entire transaction began poorly as DHL failed to even pick up the art books at

the correct time. In fact, the books were ultimately picked up by DHL to begin its shipment to

Brooklyn, New York on July 2, 2019, fourteen days later than originally agreed to by the parties.

The books were transported and for a time were lodged in Atlanta, Georgia, a location that was




                                                  3
Case 1:21-cv-00973-ENV-SJB Document 1 Filed 02/23/21 Page 4 of 8 PageID #: 4




not anticipated by Batlle. Eventually, DHL delivered the books on July 12, 2019 at Batlle’s home,

twenty-one days later than originally agreed to between the parties.

       15.     Because of the delay in picking up the art books and shipment to his home, Batlle

constantly was worrying about whether the books would arrive in time for him to disperse the

books. Batlle lost sleep, constantly felt pressured to keep apprised of where the books were located

and worried that his books would not be able to accompany him to various art shows that he had

planned on attending to see friends and colleagues. Some of those friends and colleagues had

waited patiently for their copy of Batlle’s books. To be blunt, this ordeal placed Batlle in an

emotional state that affected his family and work life.

       16.     When the books arrived at his home on July 12, Batlle had another problem to solve

as he was not at home or in New York state. After a frantic call to locate a friend, which was

unsuccessful, Batlle had to settle on phoning and asking a handyman that worked in his apartment

building to accept the delivery on his behalf. The handyman reluctantly accepted as this was

against his duties in the apartment building. The handyman lugged up all 500 copies of the book

to Batlle’s apartment, making ten trips between the lobby and his front door, before settling the

books into Batlle’s living room.

       17.     Batlle had to endure out-of-pocket expenses due to the failure of the books to be

delivered on time. Batlle paid FedEx $300.00 dollars to ship the books from his apartment to where

he was located at the time.

       18.     Due to DHL’s debacle Batlle was not able to utilize all the benefits of the books,

which included incurring goodwill among his colleagues, planned gifts delivered to family and

friends and monetary benefits from the reselling of the books. The amount that Batlle hoped to




                                                 4
Case 1:21-cv-00973-ENV-SJB Document 1 Filed 02/23/21 Page 5 of 8 PageID #: 5




recoup from 500 copies of the book was approximately $50,000 dollars (500 copies at $100.00 per

copy).

         19.    DHL had hired and utilized C&W to collect on the debt incurred by Batlle for the

shipped art books.

         20.    A dunning letter was sent to Batlle at his residence, alleging that he owed a debt for

the shipping of the art books. A copy of that Letter is attached as Exhibit 1.

         21.    DHL pursued Battle for the debt but ultimately handed over the account to C&W

who continued to contact Batlle with letters and calls in hopes that the debt would be paid. The

letters and calls that constituted the contact by C&W was unbearable for Batlle who sought legal

advice and guidance. Battle retained the legal services of attorney Marc Dann of Advocate

Attorneys. Mr. Dann sent a certified cease and desist letter to C&W, which was received on August

13, 2020. The certified letter was received and a return signature was obtained. A copy of the

certified Cease and Desist Letter is attached as Exhibit 2. A screenshot of the delivery of the

certified letter is attached as Exhibit 3.

         22.    A debt collection representative from C&W, identifying herself as “Harriet”, on

October 12, 2020 at 3:39 PM EST, after already become aware of the legal representation,

contacted Batlle, left a voicemail communication for consumer and referenced the debt and

“financial matter and obligation.” This voicemail was listened and heard by Batlle numerous

times.

         23.    On October, 14, 2010 at 3:41 pm, just a mere two days after the first phone call

from “Harriet,” the same representative called and left a voicemail for Batlle stating that the debt

matter “was escalating in their office.” This voicemail was heard by Batlle numerous times.




                                                  5
Case 1:21-cv-00973-ENV-SJB Document 1 Filed 02/23/21 Page 6 of 8 PageID #: 6




       24.     On January 7, 2021 Batlle received a letter at his home from Pucin & Friedland,

PC, a law firm licensed in the state of California, demanding payment for the shipment of the art

books by DHL. Pucin & Friedland threatened that a lawsuit would be filed against Batlle unless

payment in full was made immediately on the account.

       25.     As a result of the actions of C&W, Battle has suffered actual economic damages

and non-economic damages in a yet to be determined amount related to the emotional distress of

C&W’s actions to contact Batlle directly when Batlle has notified C&W of legal representation.

                                 COUNT ONE
                 VIOLATIONS OF THE FDCPA, 15 U.S.C. §§ 1692, et seq. -

       26.     Batlle restates and incorporates all of his statements and allegations contained in

paragraphs 1 through 25, in their entirety, as if fully rewritten herein.

       27.     Batlle is a “consumer” as he is a natural person and resident of Kings County, New

York obligated or allegedly obligated to pay the debt. 15 U.S.C. § 1692(a)(3).

       28.     The “debt” as Batlle has been associated to was incurred as a debt for personal,

household or family use. 15 U.S.C. § 1692(a)(5).

       29.     C&W is a “debt collector” pursuant to 15 U.S.C. §1692(a)(6) because C&W

regularly collect debts asserted to be owed to another. 15 U.S.C. § 1692(a)(6).

       30.     Defendant violated 15 U.S.C. § 1692(c) by contacting the consumer, Batlle, when

they knew and had direct knowledge of the fact that consumer was represented by legal counsel,

namely Marc Dann of Advocate Attorneys.

       31.     Defendant violated 15 U.S.C. § 1692(f) by using unfair or unconscionable means

to collect or attempt to collect a debt by sending a letter to Batlle on January 7, 2021 from Pucin

& Friedland, PC, a law firm licensed in the state of California, demanding that payment in full be

made immediately or a lawsuit would be filed. Thus, this forced Batlle to seek additional legal


                                                  6
Case 1:21-cv-00973-ENV-SJB Document 1 Filed 02/23/21 Page 7 of 8 PageID #: 7




advice and incur expenses in defending a potential action. This, in effect, caused considerable and

unneeded anxiety onto Batlle as he deals with the daily stressors of life and family living in a

COVID-19 atmosphere.

       32.     Defendant’s actions have directly and proximately caused Batlle to incur attorneys’

fees and costs in an unascertainable amount at this juncture of the proceedings.

       33.     Defendant’s actions when contractual obligated have caused Batlle unnecessary

emotional anxiety from the failure to deliver the art books on time to his home.

       34.     Defendant’s actions, or to be more precise, lack of action to deliver the books on

time, caused Batlle to lose monies including but not limited to $50,000 dollars.

       35.     As a result of its actions, C&W is liable to Batlle for actual damages, statutory

damages of $1,000 per incident, as well as costs, and attorneys’ fees all pursuant to 15 U.S.C. §

1692(k)(a).


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Jay Batlle requests that this Court enter its order granting

judgment against Defendant Caine & Weiner Company, LLC for the following:

       A.      For an award of actual damages of $50,300 against Caine and Weiner, LLC for the

allegations contained in Count One.

       B.      For an award of statutory damages of $1,000.00 against Caine and Weiner, LLC

for the allegations contained in Count One;

       C.      For an award of Batlle’s reasonable attorneys’ fees and costs in the prosecution of

this action for the allegations contained in Count One; and

       D.      For all such other relief which this Court may deem appropriate.




                                                7
Case 1:21-cv-00973-ENV-SJB Document 1 Filed 02/23/21 Page 8 of 8 PageID #: 8




                                         Respectfully submitted:

                                         /s/ Samer Yahyawi
                                         Samer Yahyawi ( NY #4570287)
                                         The Law Office of Samer Yahyawi, PLLC
                                         888 Main Street, Suite 123
                                         New York, NY 10044
                                         Phone: (502) 693-7624
                                         samer.yahyawi8@gmail.com
                                         syahyawi@advocateattorneys.com
                                         Co-Counsel for Plaintiff Jay Batlle

                                         /s/ Marc E. Dann
                                         Marc E. Dann (OH #0081605)
                                         Advocate Attorneys, LLP
                                         1629 K Street NW
                                         Suite 300
                                         Washington, DC 20006
                                         mdann@advocateattorneys.com
                                         To be admitted Pro Hac Vice
                                         Co-Counsel for Plaintiff Jay Batlle




                                     8
